                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                       DOCKET NO: 3:16-CR-00166-MOC-DSC-1

UNITED STATES OF AMERICA                         )
                                                 )
               vs.                               )
                                                 )                     ORDER
AMUR MASHUG EL,                                  )
                                                 )
                       Defendant.                )

       THIS MATTER is before the Court on Defendant’s pro se motions, labeled “Terminating

Attorney-Client Relationship” (#105) and “Entry of Appearance and Notice of Acceptance for 6th

Amendment Assistance of Council” (#116), whereby he purports to terminate counsel and request

new assistance because counsel did not “have a defense for [him].” (#115). Defendant terminated

his last attorney for precisely the same reason. (#92). The pending motions were filed on the eve

of trial, so the Court held a hearing before commencement. Finding the motions were an attempt

to delay trial, the Court stated Defendant could proceed pro se or with current counsel, but that the

trial would proceed regardless of his decision. After conferring with his attorney, Defendant

indicated he wished to proceed with counsel. Thus, the Court enters the following order.

                                             ORDER

   IT IS, THEREFORE, ORDERED that Defendant’s motions, titled “Terminating

   Attorney-Client Relationship” (#105) and “Entry of Appearance and Notice of Acceptance

   for 6th Amendment Assistance of Council” (#116), are each DENIED as MOOT.

                                           Signed: December 3, 2019
